Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:             Kim et al. (US 2014/0162127) teaches in claim 1, a cathode active material comprising a lithium manganese layered structure composite oxide represented by Formula Li[Lix-z(NiaCobMnc)1-x]O2-yFy where a+b+c=1, 0.05 < x < 0.33, 0 < y < 0.08 and 0 < z < 0.05) with a metal fluoride coating layer coated on a surface of the composite oxide. Kim et al. teaches in claim 7, wherein the metal fluoride his one selected from the group consisting of AlF3, MgF2, CoF3, NaF and a mixture thereof. Kim et al. teaches on page 5, [0088], a cathode active material comprising Li1.17Ni0.17Cob 0.17Mn0.49O1.92F0.08.  Kim et al. teaches on page 5, [0089], that the cathode active material comprises a coating with a metal fluoride in an amount of 1.0 weight percent of AlF3.  Kim et al. teaches a/b=24 or higher which is above the claimed range of 5-19.           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727